DISMISS; and Opinion Filed March 26, 2014




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01045-CV

                              DUSTIN POOLE, Appellant
                                       V.
                        CAPITAL ONE BANK ( USA), N.A., Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-03444-2012

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Myers, and Lewis
                                Opinion by Justice Lang-Miers
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated July 31, 2013, we notified appellant the $175 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated July 31, 2013, we notified

appellant the docketing statement had not been filed in this case. We directed appellant to file

the docketing statement within ten days. We cautioned appellant that failure to do so might

result in dismissal of this appeal. By order dated August 22, 2013, we informed appellant the

clerk’s record had not been filed because appellant had not paid for the clerk’s record. We

ordered appellant to pay for the clerk’s record and the filing fee within ten days. We cautioned

appellant that failure to do so would result in the dismissal of this appeal without further notice.
To date, appellant has not paid the filing fee or provided proof of payment for the clerk’s record,

and the clerk’s record has not been filed. Accordingly, we dismiss this appeal. See TEX. R. APP.

P. 37.3(b); 42.3(b)(c).




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE

131045F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

DUSTIN POOLE, Appellant                           On Appeal from the County Court at Law
                                                  No. 6, Collin County, Texas
No. 05-13-01045-CV        V.                      Trial Court Cause No. 006-03444-2012.
                                                  Opinion delivered by Justice Lang-Miers.
CAPITAL ONE BANK ( USA), N.A.,                    Justices Myers and Lewis participating.
Appellee

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee CAPITAL ONE BANK ( USA), N.A. recover its costs of
this appeal from appellant DUSTIN POOLE.


Judgment entered this 26th day of March, 2014.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




                                            –3–